984 A.2d 935 (2009)
David THIERFELDER and Joanne Thierfelder, H/W,
v.
Irwin WOLFERT, M.D., and Medical Center at Gwynedd and Abington Memorial Hospital.
Petition of Irwin Wolfert, M.D.
No. 410 MAL 2009.
Supreme Court of Pennsylvania.
November 24, 2009.

ORDER
PER CURIAM.
AND NOW, this 24th day of November 2009, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Whether, for purposes of determining professional negligence, a general practitioner who provides mental health treatment to a patient is held to the same higher duty as a specialist in psychiatry or psychology?